[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON MOTION FOR RECONSIDERATION ETC. (#214)
While our rules of practice mandate a continuing duty to disclose it is inappropriate for the court to conduct an in camera review of claimed confidential documents for discovery purposes in the absence of a claim of privilege.
If the plaintiff is in default with respect to discovery, the defendant has appropriate remedies under the Practice Book which apparently it has not yet exercised.
Notwithstanding, the plaintiff is at liberty to renew its request after it completes the deposition of the plaintiff's damages expert.
The motion is denied.
MOTTOLESE, JUDGE.